COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 MIGUEL ANGEL ONTIVEROS,                                             No. 08-18-00197-CR
                                                  §
                               Appellant,                              Appeal from the
                                                  §
 v.                                                                  243rd District Court
                                                  §
 THE STATE OF TEXAS,                                              of El Paso County, Texas
                                                  §
                                Appellee.                            (TC# 20180D00096)
                                                  §


                                  MEMORANDUM OPINION

       Miguel Angel Ontiveros is attempting to appeal his conviction of murder. Finding that

Appellant did not timely file his notice of appeal, we dismiss the appeal for lack of jurisdiction.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). In a criminal case, a defendant’s notice of appeal is

due within thirty days after the sentence is imposed in open court or the trial court enters an

appealable order. See TEX.R.APP.P. 26.2(a)(1). The judgment recites that sentence was imposed

in open court on April 18, 2018. In a criminal case, the appellate timetable begins to run on the

date sentenced is imposed in open court. See TEX.R.APP.P. 26.2(a)(1). Appellant’s notice of

appeal was due to be filed no later than May 18, 2018. Appellant did not file his notice of appeal

until November 13, 2018. In the absence of a timely filed notice of appeal, a court of appeals does

not have jurisdiction to address the merits of the appeal in a criminal case and can take no action
other than to dismiss the appeal for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210

(Tex.Crim.App. 1998). Accordingly, we dismiss the appeal for lack of jurisdiction.



                                             GINA M. PALAFOX, Justice
November 30, 2018

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                               -2-